Citation Nr: 0500020	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  01-08 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person. 

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from October 1972 to March 
1973.  

These matters come to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Jackson, Mississippi, Regional Office (RO).  By a rating 
action of January 2001, the RO denied the veteran's claim of 
entitlement to specially adapted housing or a special home 
adaptation grant.  In an October 2002 rating decision, the RO 
also denied entitlement to special monthly compensation based 
on the need for aid and attendance of another person.  The 
veteran perfected an appeal of those decisions.  

In October 2001 and May 2003, the veteran requested a hearing 
before a Veterans Law Judge; a hearing was scheduled for June 
2003.  However, the veteran failed to report to the scheduled 
hearing.  As the record does not contain further indication 
that the veteran or his representative has requested that the 
hearing be rescheduled, the Board deems the veteran's 
requests for a hearing withdrawn.  38 C.F.R. § 20.704.

The Board further notes that by a rating action of May 2002, 
the RO denied service connection for degenerative changes of 
the lumbar spine and degenerative arthritis of the left knee.  
The veteran was notified of that determination and of his 
appellate rights by letter dated in May 2002.  No notice of 
disagreement with that determination has been submitted; 
therefore, those issues are not in appellate status and will 
not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.201 (2003).  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of a 
right hip disability, evaluated as 90 percent disabling, and 
a right ankle disability, evaluated as 20 percent disabling.  
The combined evaluation for the veteran's service-connected 
disabilities is 90 percent.  He has been found to be entitled 
to (1) special monthly compensation on account of the loss of 
use of the right lower extremity, (2) special automobile 
adaptive equipment, and (3) a total disability rating based 
on individual unemployability.

2.  The veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as the result of his 
service-connected disabilities; he is not bedridden or 
helpless due to his service-connected disabilities.  

3.  The veteran's service-connected disabilities do not 
render him unable to care for most of his daily personal 
needs without regular personal assistance from others, nor do 
they result in an inability to protect himself from the 
hazards and dangers of his daily environment.  

4.  The veteran's service-connected disabilities have 
resulted in the loss of use of the right lower extremity.  He 
does not have additional service-connected disabilities, 
including the loss of use of any other extremity, blindness 
in both eyes, having only light perception, or residuals of 
organic disease or injury, which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  

5.  The veteran is not entitled to compensation for a 
permanent and total disability due to blindness in both eyes 
with 5/200 visual acuity or less, or anatomical loss or loss 
of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have not been met.  38 U.S.C.A. § 1114(l)(s) 
(West 2002); 38 C.F.R. §§ 3.350(b)(i), 3.352(a) (2003).  

2.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. §§ 2101(a), 
5107 (West 2002); 38 C.F.R. § 3.809 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA requires that VA notify the veteran of evidence and 
information necessary to substantiate his or her claim and 
inform him/her whether he/she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, 
the veteran was notified of the evidence and information 
necessary to substantiate his claims in letters dated in 
April 2001 and May 2002; the rating decisions of January 2001 
and October 2002; the statements of the case dated in August 
2001 and May 2003; and the supplemental statement of the case 
dated in November 2002.  These documents included a summary 
of the evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefits sought.  

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The April 2001 and May 2002 letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issues on appeal.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in April 2001 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).  


II.  Factual background.

In 1970 the veteran underwent surgery on his right hip for 
early right epiphysiolysis.  A Smith-Petersen nail was 
inserted to prevent further slipping of the femoral head.  In 
August 1972, the nail was removed.  The veteran entered 
service in October 1972.  During basic training, he injured 
his right hip and was hospitalized.  Because of persistent 
right hip pain, he was found to be unfit for retention in 
military service and was released from service in March 1973.  

By a decision dated in September 1973, service connection was 
established for his right hip disability on the grounds that 
the pre-service disability was aggravated by service.  A 10 
percent rating was assigned for the right hip disability 
after deducting 10 percent for the degree of disability 
existing at the time of entrance into active service.  
38 C.F.R. § 4.22.  This rating was corrected in December 1973 
to reflect that the right hip disability warranted a 30 
percent rating, with 10 percent deducted for pre-service 
disability.

In February 1997, the veteran was admitted to a VA hospital 
because of progressively increasing right hip pain.  He 
underwent a total right hip 
arthroplasty.

By a rating decision dated in July 1998, the RO noted that 
the veteran was dependent on the use of crutches for 
locomotion due to pain in his right hip.  The veteran was 
only able to walk a few steps without crutches and could only 
walk about 20 yards with crutches before he had to sit down.  
It was determined that he was entitled to a 90 percent 
schedular rating for the right hip disability as well as to 
special monthly compensation based on loss of use of the 
right lower extremity.

By a rating dated in December 1999, the RO established 
service connection for a right Achilles tendon injury as 
secondary to the service-connected right hip disability.  The 
right ankle disability was evaluated as 20 percent disabling.  
By a rating dated in July 2000, the veteran was found to be 
entitled to a total disability rating based on individual 
unemployability.  The combined evaluation for the veteran's 
service-connected disabilities is 90 percent.

The veteran submitted an application for specially adapted 
housing or special home adaptation grant in December 2000.  
Submitted in support of the veteran's claim was a statement 
in support of claim (VA Form 21-4138), dated in June 2001, 
indicating that he has significant difficulty due to the 
residuals of his service-connected hip disorder.  The veteran 
indicated that he is constantly in his wheelchair, and he has 
to use a walker in order to get in bed and to take a shower.  
The veteran maintained that doctors have indicated that his 
limitations are caused by organic disease from his hip 
disorder.  Attached to the above statement was VA Form 21-
4142, indicating that he had to give up his trailer because 
it was not designed to allow for use of a wheelchair and 
walker; he stated that he had move in with his parents.  

Received in June 2001 were VA progress notes, dated from July 
2000 to June 2001, which show that the veteran received 
ongoing clinical evaluation and treatment for several 
disabilities, including degenerative joint disease of the 
right hip, residuals of a spinal cord injury, a psychiatric 
disorder, diabetes mellitus, hypertension and substance 
abuse.  The veteran was seen at a neurological clinic in July 
2000, at which time it was reported that he was involved in a 
motor vehicle accident in July 1999; he sustained a spinal 
cord injury to the "C3/C4," and a comminuted fracture of 
the left forearm.  He also suffered a mild closed head injury 
with transient loss of consciousness.  Cervical spine 
decompression/stabilization and internal fixation of the left 
forearm fractures was performed.  Examination revealed a 
spastic left hemiparesis involving the left arm and left leg, 
but not his face, consistent with myelopathy from spinal cord 
injury.  Motor power was 5/5 in all groups of the right upper 
and lower extremities.  He had markedly increased spastic 
tone of the shoulder abductors, elbow flexors, and wrist 
flexors.  The veteran received Botox injections and a 
prescription for Tegretol for neuropathic pain.  The veteran 
continued to receive treatment for neck pain and chronic 
neuropathic pain.  The veteran was also assigned to 
kinesiotherapy as part of a rehabilitation program; he also 
attended occupational therapy.  

Received in November 2001 were additional VA treatment 
records, dated from September 2001 to November 2001, 
reflecting ongoing treatment for several disabilities, 
including residuals of spinal cord injury resulting from a 
motor vehicle accident.  The veteran was admitted to a 
hospital in October 2001 because he stated that he had been 
falling two to three times a day, with shooting pains, 
numbness, and tingling down his left upper extremity and left 
leg.  It was noted that the veteran has had those symptoms 
for years, and they were quite prevalent during his last 
hospitalization.  Discharge diagnoses included degenerative 
arthritis, incomplete quadriplegia, bowel and bladder 
paralysis, and neuropathic pain, mainly left upper extremity.  

Report of a VA Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance (VA Form 21-2680), dated 
in December 2001, shows that the veteran was in a wheelchair.  
At the time of the examination, the veteran complained of 
falling frequently.  It was noted that he veteran had mild 
quadriplegia.  The examiner also noted that the veteran needs 
help due to bowel and bladder paralysis.  He is unable to 
walk without the assistance of another person.  The examiner 
reported that both legs are weak; and, although the veteran 
is able to stand and pivot, he has fallen frequently doing 
those turns.  The examiner certified that the veteran needs 
the daily services of a skilled provider.  

The veteran was afforded a VA examination in December 2001, 
at which time the veteran complained of low back pain along 
with pain in his left lower extremity, left knee, right hip, 
and both ankles.  The veteran reported that he injured his 
right hip in the Army and continued to have right hip pain 
that progressively worsened to the point where he had a right 
total hip arthroplasty in 1997.  It was noted that he does 
have difficulty ambulating, and he states that he is unable 
to use his right lower extremity.  It was further noted that 
he also had a right Achilles tendon rupture that was 
surgically repaired in 1973.  He indicated that he has had 
difficulty using his right lower extremity since his right 
hip surgery in 1997.  The veteran indicated that he has 
continued to have mild right ankle pain.  He also complained 
of his left knee, which began to hurt in 1973; he described 
the pain as constant.  He noted that he has had to use a quad 
cane for ambulation.  He has not ambulated for three months 
secondary to the lower extremity problem.  It was noted that 
his activities of daily living are limited.  The veteran 
indicated that he is unable to perform his activities of 
daily living secondary to his ankle.  He also reported 
intermittent pain with radiating pain down the legs.

Following a physical examination, the impression was status 
post right total knee arthroplasty.  No obvious evidence of 
problems with no fractures or any other loosening was noted 
on examination.  There were no real degenerative changes in 
the lumbar spine.  The examiner stated that the veteran may 
have some mild degenerative changes in his low back, but none 
were seen on x-ray from the previous examination.  There were 
some bony infarcts present in both ankles along with the 
tibia.  There was no evidence of degenerative changes in the 
ankles.  His Achilles tendon appeared to be functioning well.  
He also had degenerative arthritis in the left knee. 

In an addendum to the above examination, dated in March 2002, 
the examiner stated that the veteran had status post right 
total knee arthroplasty, which appeared to be doing well; 
probable mild degenerative changes of the lumbar spine, which 
is unrelated to his Achilles injury and unrelated to the 
total hip arthroplasty; bilateral ankles with probable bony 
infarcts present on the right calcaneous and the left 
calcaneous and the tibia, not due to any previous injuries; 
right Achilles tendon, status post repair, doing well; and 
left knee degenerative arthritis along with bony infarcts, 
which is unlikely due to his right lower extremity 
conditions.  


III.  Legal analysis-SMC-A&A.

The veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  In that regard, compensation 
at the aid and attendance rate is payable when the veteran, 
due to service-connected disability, has suffered the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l) (West 2002).  
Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2003).  

In the present case, service connection is in effect for 
postoperative status, repair of old slipped femoral 
epiphysis, right, with degenerative joint disease and total 
hip arthroplasty, evaluated as 90 percent disabling; and 
right Achilles tendon injury, status post repair, evaluated 
as 20 percent disabling.  In addition, the veteran suffers 
from schizo-affective disorder, diabetes mellitus with 
beginning diabetic retinopathy and peripheral neuropathy, 
degenerative arthritis of the left knee, degenerative changes 
of the lumbar spine, pes planus, sinusitis, organic 
hallucinations, a right knee disorder, and alcohol abuse, 
none of which is currently service-connected.  

In this case, the evidence supports a finding that the 
veteran has lost the use of his right lower extremity, and 
that he is so helpless as to be in need of regular aid and 
attendance of another person.  However, this same evidence 
also shows that the veteran's incapacity is due to his 
nonservice-connected injuries sustained in the July 1999 
motor vehicle accident.  Significantly, during the November 
2001 VA examination for Permanent Need for Regular Aid and 
Attendance, the examiner indicated that the veteran was 
confined to a wheelchair and needs the assistance of others 
due to quadriplegia, bowel and bladder paresis, degenerative 
changes and alcohol abuse.  The medical records also indicate 
that the veteran suffers from incomplete quadriplegia, bowel 
and bladder paralysis, resulting from a post-service spinal 
cord injury, which he sustained from a motor vehicle accident 
in July 1999.  Therefore, while the veteran is in need of 
regular aid and attendance of another person, it is not as a 
result of his service-connected disabilities, but, rather, 
due to spinal cord injury.  The veteran himself, in a 
statement of June 2001, indicated that he was always in his 
wheelchair, and used a walker to get in bed and take a 
shower, because of the pain caused by arthritis in his left 
knee and low back.  The veteran is not service-connected for 
those disabilities.  

The Board acknowledges that, as a result of his various 
service-connected disabilities, the veteran currently 
experiences rather significant impairment.  However, he is 
not blind, nor does he have loss of use of both feet or one 
hand and one foot due exclusively to his service-connected 
disabilities.  While it is true that, at present, the veteran 
is for the most part confined to a wheelchair, he is neither 
helpless nor bedridden due to his service-connected right hip 
and ankle disorders.  Rather, the clear weight of the 
evidence is to the effect that the majority of the veteran's 
disability is the result of his nonservice-connected spinal 
cord injury.  Overall, the evidence of record does not 
demonstrate that, due solely to the veteran's service-
connected disabilities, he is unable to attend to the matters 
of daily living, or to protect himself from the hazards of 
his environment.  Consequently, special monthly compensation 
based on the need for the regular aid and attendance of 
another person is not warranted.  

The Board finds the evidence is not evenly balanced in this 
case and the benefit of the doubt doctrine is not for 
application.  The Board concludes that the requirements for 
special monthly compensation based on the need for regular 
aid and attendance of another person are not met.  38 
U.S.C.A. §§ 1114(l)(s), 5103A (West 2002); 38 C.F.R. § 3.352 
(2003).  


IV.  Legal analysis- Specially Adapted Housing and Special 
Home Adaptation Grant.

To warrant the issuance of a certificate of eligibility for 
assistance in acquiring specially adapted housing, the 
evidence must establish permanent and total service-connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809(b) 
(2003).  The term "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2003).  

Where entitlement to specially adapted housing is not 
established, an applicant may nevertheless qualify for a 
special home adaptation grant.  This benefit requires that 
the evidence show permanent and total service-connected 
disability that either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 
2002); 38 C.F.R. § 3.809a(b) (2003).  

The veteran is service connected for postoperative status, 
repair of old slipped femoral epiphysis, right, with 
degenerative joint disease and total hip arthroplasty, 
evaluated as 90 percent disabling; and right Achilles tendon 
injury, status post repair, evaluated as 20 percent 
disabling.  He is also determined to be totally disabled due 
to individual unemployability.  The record further indicates 
that the veteran is in receipt of special monthly 
compensation on account of loss of use of his right lower 
extremity, which require the use of crutches due to his 
service-connected postoperative repair, old slipped femoral 
epiphysis, right, with degenerative joint disease and total 
hip arthroplasty.  

The evidence of record demonstrates that the veteran uses a 
wheelchair and walker to get around.  The need for the 
assistance is due to mild quadriplegia with bowel and bladder 
paresis, developed as a result of a post service spinal cord 
injury, and not just due to the veteran's service-connected 
right hip disability.  The veteran does not meet any of the 
criteria listed at 38 U.S.C.A. § 2101 and 38 C.F.R. §§ 3.809, 
3.809a.  He is not permanently and totally disabled for any 
of the enumerated conditions.  The veteran's TDIU rating is 
based on a compilation of his several service-connected 
disabilities.  Because the veteran does not meet the 
specified criteria, his claim must be denied.  

The relevant entitlement criteria set forth above permit the 
award of specially adapted housing and/or automobile benefits 
when loss or loss of use of certain extremities, blindness, 
or permanent loss of vision of both eyes to the requisite 
degree is present in specified combinations.  In all cases, 
the physical impairments needed to satisfy the eligibility 
requirements must be due to service-connected disability.  In 
the present case, it is undisputed that the quadriplegia is 
due to the post service spinal cord injury and is not a 
service-connected disability.  The Board recognizes that the 
veteran is severely disabled but is unable to award the 
requested benefits, as the applicable entitlement criteria 
are clearly not met.  

Finally, the evidence of record does not support a finding, 
and indeed, the veteran does not assert that he gets 
compensation from permanent and total disability which 1) is 
due to blindness in both eyes with 5/200 or less visual 
acuity or 2) includes the anatomical loss or loss of use of 
both hands.  In the absence of these specified disabilities, 
financial assistance in acquiring special home adaptations is 
not available to the veteran.  38 U.S.C.A. § 2101(b); 38 
C.F.R. § 3.809a.  

In the absence of the specified service-connected 
disabilities as required above, Congress has not authorized 
the VA to provide financial assistance in acquiring specially 
adapted housing to any veteran, no matter how deserving or 
needy he may otherwise be.  While the veteran may have non-
service connected disabilities that cause the need for 
housing adaptation, again it is noted that VA may only 
provide assistance if the disabilities are service-connected.  
Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107.  

The United States Court of Appeals for Veterans Claims has 
held that where the law and not the evidence is dispositive, 
the claim should be denied or the appeal terminated because 
of the absence of legal merit or the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351-352 
(1995).  Accordingly, the appeal is denied as to both issues.  


ORDER

Special monthly compensation based on the need for the 
regular aid and attendance of an other person or on being 
housebound is denied.  

Entitlement to specially adapted housing or a home adaptation 
grant is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


